DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a method for achieving neural stimulation comprising using the selected neural model to design a stimulation pattern by applying a cost function to the neural model to design the stimulation pattern, wherein the cost function comprises:   A*(power in a specific frequency band of a local field potential or electroencephalogram) + B*(average stimulation frequency of the stimulation pattern- target stimulation frequency); and stimulating one or more neurons or one or more neural tissues in an individual using the stimulation pattern designed in Step (B) using a stimulation device has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning independent claim 11, for a device for delivering neural stimulation comprising: a pulse generator; and a processor positioned in the pulse generator, the pulse generator applying an electrical stimulation having a temporal pattern of inter-pulse intervals of 2ms, 50ms, 16ms, 4ms, 52ms, 19ms, 2ms, 48ms and 7ms and repeating the temporal pattern of inter-pulse intervals to treat a disease, disorder or symptom has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792